                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

Dorothy Bell,

      Plaintiff,                              CaseNo.2:18-cv-1208

      V.                                      Judge Michael H. Watson

State Farm Insurance Co.,                     Magistrate Judge Vascura

      Defendant.

                                       ORDER


      On December 3,2019, Magistrate Judge Vascura Issued a Report and

Recommendation ("R&R") recommending the Court dismiss Plaintiffs action

under Federal Rule of Civil Procedure 41(b) for failure to prosecute. R&R, ECF

No. 43. The R&R advised the parties of their right to object and warned the

parties of the consequences of falling to timely object. Id. at 5-6. Plaintiff failed

to timely object to the R&R.

      Accordingly, the Court ADOPTS the R&R and DISMISSES Plaintiffs

action for failure to prosecute. The Clerk shall enter final judgment for Defendant

and terminate this case.

      IT IS SO ORDERED.




                                        MICHAEL H. WATSON, JUDGE
                                        UNITED STATES DISTRICT COURT
